

AGREEMENT ON RETIREMENT
 
This Agreement on Retirement (this “Agreement”) is entered into by and between
Warren L. Robinson, Executive Vice President and Chief Financial Officer of MDU
Resources Group, Inc., and as a Director and/or Chief Executive Officer,
President, Executive Vice President, Vice President, Chief Financial Officer,
Treasurer, and/or Manager, of subsidiaries, divisions, affiliates, and limited
liability companies of MDU Resources Group, Inc. and as a member of the Managing
Committees of Montana-Dakota Utilities Co. and Great Plains Natural Gas Co.,
divisions of MDU Resources Group, Inc., and any other currently held positions
within the Companies (“Warren L. Robinson”) and MDU Resources Group, Inc., a
Delaware corporation, including all of its subsidiaries, divisions, affiliates,
limited liability companies, partnerships, both foreign and domestic of MDU
Resources Group, Inc. (“Companies”). This Agreement shall inure to the benefit
of and be binding upon the Companies and their successors and assigns.
 
Recitals
 
A. Warren L. Robinson is retiring from Companies and the parties wish to set
forth certain terms on the severance of their relationship.
 
B. The parties also wish to resolve any claim, demand, liability, action, or
cause of action whatsoever by Warren L. Robinson against the Companies and all
other existing differences completely and amicably. Warren L. Robinson
acknowledges that the mutual covenants and agreements herein, including payments
set forth in Paragraphs 2 and 3, are good and adequate consideration for this
Agreement.
 
C. The parties represent that they have been advised about this Agreement by
their respective counsel, are competent to enter into it, fully understand its
terms and consequences, and enter into it knowingly and voluntarily.
 
Based on these recitals, the parties agree as follows:
 
Terms
 
1. Retirement. Effective as of close of business on Tuesday, January 3, 2006,
Warren L. Robinson shall retire and resign as Executive Vice President and Chief
Financial Officer of MDU Resources Group, Inc., and as a Director and/or Chief
Executive Officer, President, Executive Vice President, Vice President, Chief
Financial Officer, Treasurer, and/or Manager, of subsidiaries, divisions,
affiliates, and limited liability companies of MDU Resources Group, Inc. and as
a member of the Managing Committees of Montana-Dakota Utilities Co. and Great
Plains Natural Gas Co., divisions of MDU Resources Group, Inc., and any other
currently held positions within the Companies. The form of resignation is
attached hereto as Exhibit A and is incorporated herein by reference. Warren L.
Robinson will, however, continue to be employed by MDU Resources Group, Inc. as
a Special Projects Advisor through the close of business on February 17, 2006.
 
2. Benefits. Warren L. Robinson shall receive payment of benefits which he has
earned or accrued in accordance with MDU Resources Group, Inc. plans and the
award agreements thereunder as applicable per his retirement date. Warren L.
Robinson has been informed in letters of those and concurs with the Companies’
determination of his benefits to be paid. These letters are attached hereto as
Exhibit B and Exhibit C and are incorporated herein by reference. All payments
and benefits to or for Warren L. Robinson contained in this paragraph shall be
payable by applicable plans or Companies in the ordinary course of its business,
but such obligations will be paid and/or performed within all time frames
contained in the various plans which may be applicable to a retiring employee.
Warren L. Robinson will receive payment for all accrued vacation as soon as
administratively feasible after February 17, 2006. Except for Accelerated
Restricted Stock Awards vesting on February 16, 2006, Warren L. Robinson shall
not after January 3, 2006, be eligible as a Special Projects Advisor for any
additional compensation or employee benefits, nor shall he have the authority to
obligate Companies pursuant to any power of attorney or other agreements.
 
3. Compensation. Companies will pay to Warren L. Robinson as consideration for
settlement and release of all claims, including, but not limited to, all future
participation or distribution in various stock and bonus plans, the sum of one
million dollars ($1,000,000.00) less legally required deductions. Said payment
will be made as soon as administratively feasible after February 17, 2006 or
upon expiration of the rescission period set forth in paragraph 20 of this
Agreement, whichever date is later. Warren L. Robinson acknowledges and agrees
that this sum is good and adequate consideration for this Agreement and is a sum
to which he would not otherwise be entitled. 
 
4. Tax. Appropriate tax deductions will be made by Companies from the payments
made under Paragraphs 2 and 3. The Companies will withhold applicable federal
and state income taxes and Warren L. Robinson’s share of state and federal
payroll taxes and provide Warren L. Robinson with a W-2 or other appropriate
form evidencing such amounts.
 
5. Release.
 
a. Warren L. Robinson, in exchange for the payment and other considerations set
forth above, the sufficiency of which is hereby acknowledged and which is
acknowledged to provide good consideration to Warren L. Robinson to which he is
not entitled unless he signs this Agreement, on behalf of himself and his
representatives, spouse, agents, heirs and assigns, releases and discharges
Companies and Companies’ former, current or future officers, employees,
representatives, agents, fiduciaries, attorneys, directors, shareholders,
insurers, predecessors, parents, affiliates, benefit plans, successors, heirs,
and assigns from any and all claims, liabilities, causes of action, damages,
losses, demands or obligations of every kind and nature, whether now known or
unknown, suspected or unsuspected, which Warren L. Robinson ever had, now has,
or hereafter can, shall or may have for, upon or by reason of any act,
transaction, practice, conduct, matter, cause or thing of any kind whatsoever
relating to or based upon, in whole or in part, any act, transaction, practice
or conduct prior to February 18, 2006, including, but not limited to, matters
dealing with Warren L. Robinson’s employment or retirement from employment
and/or any other status with the Companies, or which relate in any way to
injuries or damages suffered by Warren L. Robinson (knowingly or unknowingly).
This Agreement does not eliminate or release any coverages which Warren L.
Robinson may have under applicable directors and officers insurance or his right
to indemnification under the terms of the Companies’ bylaws for his time in
office. This release and discharge includes, but is not limited to, claims
arising under federal, state and local statutory or common law, including, but
not limited to, the federal Age Discrimination in Employment Act (“ADEA”), Title
VII of the Civil Rights Act of 1964, the North Dakota Human Rights Act, the Fair
Labor Standards Act, the Family and Medical Leave Act of 1993, the Americans
with Disabilities Act, the Employee Retirement Income Security Act, the North
Dakota Whistleblower Act (codified at N.D.C.C. § 34-01-20), and the
Sarbanes-Oxley Act of 2002, including any and all claims for wrongful discharge
under any public policy or any policy of the Companies, claims for breach of
fiduciary duty, and the laws of contract and tort, and any claim for attorney’s
fees or costs.
 
b. Warren L. Robinson agrees that he has not and will not institute any lawsuit
or commence any action asserting any claims, losses, liabilities, demands or
obligations released hereunder. Nothing in this provision shall be construed,
however, as prohibiting Warren L. Robinson from filing a charge or complaint to
test the validity under the Older Workers Benefit Protection Act or the waiver
of Warren L. Robinson’s rights under the federal ADEA. Nothing contained herein
shall be construed to prohibit Warren L. Robinson from filing a charge or
complaint with the Equal Employment Opportunity Commission or the North Dakota
Department of Labor or participating in investigations by those entities.
However, except for testing the validity of the waiver noted above, Warren L.
Robinson acknowledges that the release he executes herein waives his right to
file a court action or to seek individual remedies or monetary damages in any
EEOC or North Dakota Department of Labor filed court action. This release does
not extend to rights, remedies, claims or causes of action arising out of acts
governed by Paragraph 5.a., above, occurring after the effective date of this
Agreement and expiration of the revocation period.
 
This Agreement does not apply to, or otherwise impair, any vested right Warren
L. Robinson has under a presently existing employee pension or benefit plan or
any other claim that may not be waived by law.
 
6. Known or Unknown Claims. Warren L. Robinson understands and expressly agrees
that this Agreement extends to all claims of every nature and kind, known or
unknown, suspected or unsuspected, past, present, or future, arising from or
attributable to any conduct of the Companies and their successors, subsidiaries,
and affiliates, and all their employees, owners, shareholders, agents, officers,
directors, predecessors, assigns, agents, representatives, and attorneys,
whether known by Warren L. Robinson or whether or not Warren L. Robinson
believes he may have any claims, and that any and all rights granted to Warren
L. Robinson under N.D.C.C. § 9-13-02 or any analogous state law or federal law
or regulations, are hereby expressly WAIVED, if applicable.
 
7. No Admission. Neither this Agreement nor any action or acts taken in
connection with this Agreement or pursuant to it will constitute an admission by
Warren L. Robinson or by Companies of any violation of law, nor will it
constitute or be construed as an admission of any wrongdoing whatsoever.
 
8. Nondisclosure of Proprietary and Trade Secret Business Information. Warren L.
Robinson agrees to retain in strict confidence and not to use in any way and not
to disclose to any persons any non-public, confidential, proprietary, or trade
secret information of Companies as described in the North Dakota Uniform Trade
Secret Act. Warren L. Robinson further acknowledges that he will have returned
to Companies by February 17, 2006 all documents and information encompassing
non-public, confidential, proprietary, or trade secret information of the
Companies. Warren L. Robinson acknowledges that prior to February 17, 2006, he
will have returned company property in his possession that was used in any
currently held positions within Companies. 
 
9. No Disparagement. The parties agree not to make any disparaging or false
statements about each other.
 
10. Change of Control Employment Agreement. Warren L. Robinson and MDU Resources
Group, Inc. are parties to a Change of Control Employment Agreement dated
November 11, 1998. Warren L. Robinson acknowledges that no “Change of Control”
has occurred, as that term is defined in that agreement and that agreement is
hereby terminated.
 
11. Agreement Regarding No Right to Future Employment. Warren L. Robinson agrees
that he will not at any time in the future bring a claim against Companies for
any failure to offer him future employment or failure to accept from him an
application for future employment with Companies.
 
12. Further Documents. Each party agrees to execute or cause their counsel to
execute any additional documents and take any further action which may
reasonably be required in order to consummate this Agreement or otherwise
fulfill the obligations of the parties thereunder.
 
13. Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of North Dakota.
 
14. Attorneys’ Fees. Should any action be brought by any party to this Agreement
to enforce any provision thereof, the prevailing party shall be entitled to
recover, in addition to any other relief, reasonable attorneys’ fees and costs
and expenses of litigation or arbitration. This provision shall not apply to
charges or complaints filed by Warren L. Robinson to test the validity under the
Older Workers Benefit Protection Act or the waiver of Warren L. Robinson’s
rights under the ADEA.
 
15. Integration. This Agreement constitutes an integration of the entire
understanding and agreement of the parties with respect to the matters referred
to in this Agreement. Any representation, warranty, promise or condition,
whether written or oral, between the parties with respect to the matters
referred to in this Agreement which is not specifically incorporated in this
Agreement shall not be binding upon any of the parties hereto and the parties
acknowledge that they have not relied, in entering into this Agreement, upon any
representations, warranties, promises or conditions not specifically set forth
in this Agreement. No prior or contemporaneous oral or written understanding,
covenant, or agreement between the parties, with respect to the matters referred
to in this Agreement, shall survive the execution of this Agreement. This
Agreement may be modified only by a written agreement executed by both parties
hereto.
 
16. Binding Agreement. The parties understand and expressly agree that this
Agreement shall bind the heirs, subsidiaries, affiliates, successors, and
assigns of the Companies and Warren L. Robinson.
 
17. Construction. The language of this Agreement shall be construed as to its
fair meaning and not strictly for or against either party. If any part of this
Agreement is construed to be a violation of law, such part shall be modified to
achieve the objective of the parties to the fullest extent permitted and the
balance of this Agreement shall remain in full force and effect.
 
18. Counterparts. This Agreement may be executed in counterparts and when each
party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original and all counterparts taken together shall constitute
one and the same Agreement, which shall be binding and effective as to all
parties.
 
19. Headings. Headings in this Agreement are for convenience of reference only
and are not a part of the substance hereof.
 
20. Time for Acceptance and Revocation. Warren L. Robinson acknowledges that he
has been advised in writing by Companies to consult with an attorney prior to
signing it. Warren L. Robinson may have up to twenty-one (21) days from the date
this Agreement is presented to Warren L. Robinson to accept the terms of this
Agreement, although Warren L. Robinson may accept it at any time within those
twenty-one (21) days. Warren L. Robinson agrees that any changes to this
Agreement, whether material or not, will not restart the period for acceptance.
After acceptance, Warren L. Robinson will still have an additional seven (7)
days in which to revoke his acceptance as it relates to federal age
discrimination claims and reinstate any potential claims he might have under the
ADEA. To so revoke, Warren L. Robinson must send the Companies a written
statement of revocation. To be effective, the revocation must be in writing and
hand-delivered or mailed to the Companies addressed as follows: MDU Resources
Group, Inc., c/o Chief Executive Officer, P.O. Box 5650, Bismarck, ND
58506-5650, within the seven (7) day period. If mailed, the revocation must be
postmarked within the seven (7) day period.
 
This Agreement will not be effective and no payment will be made hereunder until
the revocation period has expired. If Warren L. Robinson exercises his option to
revoke his ADEA waiver, the entire Agreement is voidable at the Companies’
option within seven (7) days and neither Warren L. Robinson nor the Companies
shall have any further rights or obligations pursuant to this Agreement.
 
Severability. Should any court with jurisdiction determine that any provision of
this Agreement is invalid, void or unenforceable; the remaining provisions shall
remain in full force and effect.
 

 
EMPLOYEE
 
Dated:   11-21-05
/s/ WARREN L. ROBINSON
Warren L. Robinson
 
Dated:   11-23-05
 
/s/ MARTIN A. WHITE
Martin A. White
Chairman of the Board,
and Chief Executive Officer
MDU Resources Group, Inc.
 
 